DETAILED ACTION
Drawings
The drawings were received on August 23, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-11, 13-20, 22-26, and 30-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner agrees with Applicants arguments where the prior art of record does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843